862 F.2d 313Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Willie A. BROWN, Plaintiff-Appellant,v.COMMONWEALTH OF VIRGINIA, City of Richmond Sheriff'sDepartment, Andrew J. Winston, Sheriff, LonnieFreeman, Co, Chief of Security, JailAdministrator, Officer inCharge of Doe,Defendants-Appellees.
No. 88-6751.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1988.Decided Nov. 4, 1988.

Willie A. Brown, appellant pro se.
Before K.K. HALL, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Willie A. Brown appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Brown v. Commonwealth of VA, C/A No. 88-907-AM (E.D.Va. July 18, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.